


EXHIBIT 10.9




FIRST AMENDMENT TO SALE AGREEMENT


This First Amendment to Sale Agreement (this “Amendment") is made as of the 7th
day of May, 2012, between 150 NORTHWEST POINT LLC, a Delaware limited liability
company ("Purchaser"), and AMERICAN SERVICE INSURANCE COMPANY, INC., an Illinois
corporation (''Seller'').


A. Purchaser and Seller are parties to that certain Sale Agreement dated as of
April 5, 2012 (the "'Sale Agreement"), regarding real property commonly known as
150 Northwest Point Boulevard, Elk Grove Village, Illinois, as more particularly
described in the Sale Agreement. All initially capitalized terms used but not
otherwise defined herein shall have the meanings given such terms in the Sale
Agreement.


B.     The parties desire to amend the Sale Agreement to extend the Inspection
Period as provided herein.


AGREEMENTS


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.     Extension of Inspection Period. The Inspection Period is hereby extended
to expire at 5:00 p.m Chicago, Illinois time on May 11, 2012. All references in
the Sale Agreement to the expiration of the Inspection Period shall mean 5:00p.m
Chicago, Illinois time on May 11,2012.


2.     Sale Agreement in Full Force and Effect. Except as expressly set forth
above, all of the terms and conditions of the Sale Agreement remain in full
force and effect.


3.     Delivery: Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together will constitute one agreement binding
on all the parties.     This Amendment may be delivered by facsimile or
electronic (e-mail) transmission of signed original counterparts.


[Signatures on Following Pages]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Amendment to be duly executed as of the day and year first written above.


PURCHASER:


150 NORTHWEST POINT LLC, a Delaware limited liability company


By:         /s/ Thomas Frey
Name:        Thomas Frey
Title:        Senior Vice President & CFO




[Signatures Continue on Following Page]






--------------------------------------------------------------------------------




[Signature Page to First Amendment to Sale Agreement made by and between
American Service
Insurance Company, Inc. and 150 Northwest Point LLC]








SELLER:


AMERICAN SERVICE INSURANCE COMPANY, Inc., an Illinois corporation




By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO




Atlas Financial Holdings, Inc., which executed a Joinder to the Sale Agreement
for the purposes therein stated, hereby consents to this Amendment.


ATLAS FINANCIAL HOLDINGS, INC.


By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO




